DREW, J.
The City of Shreveport appealed the judgments in a pair of cases awarding damages to Dorothy Hayes and Patricia Maxey who sought recovery for injuries sustained in a relatively minor collision between a city bus and a vehicle driven by Maxey and occupied by Hayes. The judgment is affirmed.
In the companion case, No. 35,294-CA, 803 So.2d 466 Dorothy Hayes sued Maxey, the driver of the car in which she rode; Safeway Insurance Company, Maxey’s insurer; and the City of Shreveport. Shreveport answered and filed a motion to consolidate with this matter, No. 35,295-CA, Maxey’s action for damages against the City of Shreveport. Safeway and Maxey also answered Hayes’ petition for damages. The record does not contain an order consolidating the matters for trial nor do the minutes contain any indication that a contradictory hearing was held on the motion to consolidate. La. C.C.P. art. 1561. However, the matters were tried together and one judgment captioned with both actions was filed in each record.
The trial court found that the sole cause of the accident was the failure of the bus *472driver to look to his left before leaving the stop sign and beginning his left hand turn which would have allowed him to see what he should have seen; i.e., the Maxey vehicle by the left side of the bus. Factual details and reasons for judgment are contained in the companion case, Hayes v. Maxey, 35294 (La.App.2d Cir.12/28/2001), 803 So.2d 466.
The judgment of the trial court is affirmed with appellate costs (including preparation of the appellate record) of $434.50 assessed against the City of Shreveport pursuant to R.S. 13:5112.
AFFIRMED.